Citation Nr: 0608173	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  96-16 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include mitral valve prolapse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1968 to June 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefit 
currently sought on appeal.


FINDINGS OF FACT

1.  The veteran's preexisting heart disorder (pulmonary 
stenosis or mitral valve prolapse) did not increase in 
severity during his active military service.

2.  The veteran's current heart disorders (pulmonary aneurysm 
and hypertension) were first manifested many years after 
service and have not been medically related to his service. 


CONCLUSION OF LAW

A heart disorder was not incurred or aggravated in the 
veteran's active duty service; nor may one be so presumed.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in correspondence dated in May 2004, 
VA satisfied its duty to notify the veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2005).  While 
this notice was after the initial denial of the claim, the 
Appeals Management Center (AMC) subsequently readjudicated 
the claim in February 2005, based on all the evidence, 
without taint from prior adjudications.  Thus, there is no 
prejudice to this veteran for the Board to proceed. 
VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All service 
medical records have been secured.  Additionally, all 
identified treatment records have been retrieved.  The 
veteran has been medically evaluated in conjunction with his 
claim.

The veteran contends that he was treated in service for 
pulmonary stenosis and hypertension and that his current 
heart disorders are related to that treatment, whereby 
entitling him to service connection.  

In order to establish service connection, there must be 
medical evidence of a current disability; medical evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  A mere date 
of onset during service does not establish entitlement to 
benefits.

In this case, service medical records include the veteran's 
June 1968 enlistment examination, where the veteran referred 
a history of chest pain and shortness of breath, but was 
objectively noted to have a normal heart examination.  Clear 
and unmistakable evidence exists, however, that the veteran 
had a preexisting heart condition, as the veteran himself 
reported in February 1969 that his family was told he had a 
heart murmur when he was born, to which he attributed his 
then-current short-windedness.  While the veteran's parents 
each submitted a statement in April 1993 to the effect that 
the veteran had no heart disorder prior to entry, the Board 
finds that the statements made by the veteran in 1969, 
concurrently with his in-service treatment, are more credible 
on this issue.  A diagnosis of congenital heart disease was 
noted at that time.  Cardiac catheterization in April 1969 
revealed "very mild" pulmonic stenosis.  

The record also demonstrates clear and unmistakable evidence 
that the veteran's heart disorder was not aggravated by his 
service, as there was no demonstrable increase in disability 
during his service.  The April 1969 report indicated that 
"[i]n all probability there will be no progression of his 
pulmonic stenosis and he will never need corrective 
surgery."  Indeed, an April 1993 medical opinion confirmed 
that the in-service cardiac catheterization and the veteran's 
subsequent duties in service did not aggravate the pulmonary 
stenosis.  Medical opinion dated in June 2004 further implies 
that the veteran's condition followed a naturally progressive 
course, pointing to a March 1987 echocardiogram which 
indicated a slight pulmonary artery dilatation, akin to what 
the veteran was found to have in service.  Lastly, and of 
particular note, current medical evidence demonstrates that 
the veteran no longer has detectable pulmonary stenosis.  See 
November 1997 VA examination, May and June 1998 private 
medical opinions, and June 2004 VA examination.  

The balance of the veteran's service medical records include 
treatment for episodes of syncope (fainting) and headaches, 
due to unknown etiology.  The veteran referred a history of 
"heart defect" in May 1969 in relation to treatment for 
these issues, and he continued to be seen for follow up due 
to the pulmonary stenosis diagnosis.  Blood pressure readings 
were taken; however, at no point was a diagnosis of 
hypertension (pulmonary or otherwise) noted.  His March 1971 
electrocardiogram was normal.  Referable to his heart, his 
February 1972 separation examination noted only the systolic 
ejection click found due to the pulmonary stenosis.  Thus, 
there is no evidence of in-service aggravation, and the 
presumption of soundness is overcome.  

A private medical opinion, dated in June 1998, does indicate 
that the veteran's in-service symptoms in 1969 were likely 
early manifestations of mitral valve prolapse.  However, 
current medical evidence does not support that diagnosis.  
While the veteran has been treated for the same as late as 
1998, no such disease was found on the most current 
examination in June 2004.  Furthermore, the opinion merely 
states that the veteran was treated for this disorder in 
service.  Because the veteran does not currently have mitral 
valve prolapse, the opinion does not establish a link between 
his current disability and his service.  

Post-service treatment records include a VA examination in 
May 1974 that revealed heart findings within normal limits.  
No diagnosis of hypertension was made.  The next earliest 
clinical records are in March 1985 and note treatment for 
hypertension and a history of pulmonary stenosis, with no 
symptoms nor treatment for the same at that time.  March and 
December 1987 records demonstrate treatment for the 
congenital disease of patent ductus arteriosis and paroxysmal 
atrial fibrillation.  The balance of the medical records 
follow the veteran's on-going treatment for hypertension and 
congenital heart disorders.  

Examination in June 2004 revealed that the veteran's current 
heart disabilities to be a pulmonary aneurysm and 
hypertension.  The physician specifically ruled out diagnoses 
of pulmonary stenosis and mitral valve prolapse.  This 
comprehensive exam took place with a concurrent review of the 
veteran's service medical records and post-service treatment 
records, as well as in consultation with one of the veteran's 
treating cardiologists.  It resulted in an opinion holding 
that the veteran's current medical condition was not induced 
or aggravated by the events of his service.  Reasons and 
medical principles were offered in support of the opinion.  
Therefore, it is found to be credible on the issue of nexus.   

While the nexus requirement for service connection also may 
be satisfied by evidence that hypertension and/or organic 
heart disease manifested itself to a compensable degree 
within one year of separation from service, there is no 
evidence of either diagnosis within the applicable time 
period.  The veteran separated in June 1972.  VA examination 
in May 1974, taking into specific consideration any heart-
related disorders, did not note such diagnoses.  The first 
documented diagnosis of hypertension was in March 1985, 
clearly more than one year from his separation.  Any 
diagnosis of heart disease in the record is not noted to be 
of an organic origin.  Accordingly, the presumption for 
chronic diseases does not apply.  

The preponderance of the evidence is against the veteran's 
claim.  The benefit of the doubt provision does not apply.  
Service connection is not warranted for a heart disorder. 


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a heart disorder is 
denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


